RECEIVED IN
                                                       COURT OF CRIftfllNALAPPEALS
Rodney John Ramirez,              #864913
                                                               FEB 02 2015
William     P.Clements        Unit

9601 Spur 591
                                                           A!5xe!A<2oaifta,CI®!fi!t
Amarillo,        Texas    79107-9606



                                                         January 28,        2015


Hon-Mr.Abel Acosta, Clerk of the Court

Texas Court of Criminal              Appeals
P.O.    BOX 12308,        Capitol Station
Austin,      Texas    78711




RE:    IN   RE   RODNEY    JOHN    RAMIREZ

       TCCA NO.      WR-25,057-12

       Inquiry pertaining to Order of the Court entered on September.24, 2014




      Dear Honorable Clerk of the Court


If you would, could you please inform me of the status of the

above-styled and numbered cause in light of the Court's September

24, 2014 order directing the El Paso County District Clerk to

forward the record on Relator's pending habeas corpus applic

ation, a copy of a timely filed order which designates issues to

be investigated, or stating that Relator has not filed an appli

cation for a writ of habeas corpus? I Thank You in advance for

your kind professional time,"attention and response to this

inquiry.                                         Sincerely/Respectfully,

                                               ^aA          m           ml
                                               Rodney John Ramirez,#86491,
                                               William P.Clements Unit
                                               9601 Spur 591
                                               Amarillo, Texas 79107-9606
CC:File